Title: To Thomas Jefferson from Edward Preble, 1 January 1805
From: Preble, Edward
To: Jefferson, Thomas


                                          
                            
                            [1 Jan. 1805]
                        

                  
                  Memorandum of the Condition of the Frigates of the United States—
                  
                     
                        
                           Constitution.
                           
                           A Prime Sailer, of excellent Dimensions
                        
                        
                           
                           was rebuilt and new coppered in 1803 &
                        
                        
                           will probably last seven years without any 
                        
                        
                           material repairs.—
                        
                        
                           
                        
                        
                           President and
                           
                           
                        
                        
                           United States—
                           Prime Sailers and well constructed but
                        
                        
                           
                           require to be rebuilt from the Wales.—
                        
                        
                           
                        
                        
                           Congress and
                           
                           
                        
                        
                           Constellation—
                           Well constructed Ships, and fast Sailers
                        
                        
                           
                           but want rebuilding from the Wales—The
                        
                        
                           Congress is the best Ship of the two.
                        
                        
                           
                        
                        
                           Chesapeake—
                           
                           Lately repair’d, is a good Ship and well
                        
                        
                           
                           constructed.—
                        
                        
                           
                        
                        
                           New York.—
                           
                           Requires to be rebuilt from the wales—
                        
                        
                           
                           this Ship is rather narrow on the beam.
                        
                        
                           
                        
                        
                           Essex—
                           
                           A Prime Sailer, and the best model
                        
                        
                           
                           of a Frigate (of her rate) in the Navy
                        
                        
                           —requires rebuilding from the Wales—
                        
                        
                           
                        
                        
                           Boston
                           
                           A prime Sailer, not sufficiently broad on
                        
                        
                           
                           the Beam for a Frigate, but if cut down
                        
                        
                           and repair’d will make an excellent Corvett
                        
                        
                           to carry 22 long 12 pound Cannon or, 42
                        
                        
                           pound Carronades.—
                        
                        
                           
                        
                        
                           Adams
                           
                           Not sufficient beam for a Frigate, but
                        
                        
                           
                           cut down and repaired, will make a good
                        
                        
                           Corvette being a fast Sailer, and will carry
                        
                        
                           42 pound Carronades.—
                        
                        
                           
                        
                        
                           Jno. Adams
                           
                           A Dull Sailer, and too narrow for a
                        
                        
                           
                           Man of War, but will make a good
                        
                        
                           merchant Ship, and if not wanted as a
                        
                        
                           Transport had better be sold out of Service—
                        
                     
                  
                  
                  
                  
                  
                     Edward Preble 
                     
                  
               